+
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/709,012 filed on 12/10/2019.
Claims 1-18 are currently pending and have been examined. 
This action is made FINAL in response to the “Amendment” and “Remarks” filed on 12/28/2021.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Claim Objections
Claim 8 is objected to because of the following informalities: 

“The control method of the driver assistance system” should read “A control method of the driver assistance system” in line 1.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-11, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pat No. 9,731,717) in view of Suzuki (JP 2011046344 A).

Regarding claim 1:
Kim
A driver assistance system (DAS) comprising:, (“An advanced driver assistance system (ADAS)” (Kim: Col. 1 – line 23))
a camera configured to be installed on the vehicle to have a field of view and obtain image data;, (“The camera 11 is equipped at any one of a front, a rear, and sides of a vehicle to photograph images around the vehicle. The camera 11 may be implemented as an omni-directional camera, a charge-coupled device (CCD) camera, a complementary metal-oxide semiconductor (CMOS) camera. The camera 11 may include an image processor which performs image processing, such as noise removal, color reproduction, image quality and Chroma control, and file compression, on images acquired by the image sensor.” (Kim: Col. 4 – lines 43-51, FIG. 1))
a radar configured to be installed on the vehicle to have a field of view outside and obtain radar data;, (“The sensor module 10 is configured to include at least two different sensors which are equipped in a vehicle. The sensor module 10 includes a camera 11, a radar 12,” (Kim: Col. 4 – lines 37-39, FIG. 1) Kim goes on to describe how the radar is able to perform operations including distant measurements (Interpreted by the examiner as able to obtain data) and states “The radar 12 measures a distance between the vehicle and front objects (e.g., vehicle, pedestrian, and the like).” (Kim: Col. 4 – lines 52-53, FIG. 1))
and a controller configured to include a processor to process the image data obtained by the camera and the radar data obtained by the radar,, (“The term “controller” may refer to a hardware device that includes a memory and a processor.” (Kim: Col. 4 – lines 19-20, FIG. 1) Kim further describes the role of the controller and states “a controller configured to determine a driving mode based on data measured by Kim describes the components of the sensor module and states “The sensor module may include a camera, a radar,” (Kim: Col. 2 – lines 56, FIG. 1) Examiner Note: The examiner is interpreting the radar data to be obtained by the radar and not the radar data itself. The applicant should consider rephrasing the claim limitation.)
wherein the controller identifies an object based on at least one of the image data and the radar data,, (“The controller 50 determines the vehicle speed using the vehicle sensor 14 and recognizes the pedestrian density and the surrounding environment (e.g., outer wall, guard rail, vehicle, and the like) using the camera 11 and the radar 12.” (Kim: Cols. 5-6 – lines 65-2, FIG. 1))
determines a risk for the object by determining a collision possibility with the identified object,, (“the controller 50 measures the position of the pedestrian on the vehicle driving path based on the information acquired by the camera 11 and the ultrasonic sensor 13 when the driving mode is the pedestrian protection mode to determine whether there is a collision possibility between the vehicle and the pedestrian (i.e., whether the vehicle will potentially collide with the pedestrian).” (Kim: Col. 5 – lines 41-47, FIG. 1))
Kim does not teach but Suzuki teaches:
and determines a deflected driving position of the vehicle within a driving lane, (“the controller 50 calculates the virtual road surface inclination angle θ 1 regarding the left and right lane markers of the lane in which the host vehicle is traveling (step S101). Here, the controller 50, the camera 9F, 9R, 9SR, based on the image taken by 9SL, detects the distance Y between the vehicle and the right and left lane markers, depending on the Examiner Note: The examiner is interpreting the controller to be able to determine a deflected diving position of the vehicle within the driving lane based on its ability to detect the distance between the vehicle and the right and left lane markers.)
based on the risk for the object., (“according to the risk parameter.” (Suzuki: Description – 16th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kim with these above aforementioned teachings from Suzuki in order to create a safer driver assistance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kim’s driver assistance apparatus and method for operating the same with Suzuki’s
Regarding claim 2:
Kim in view of Suzuki, as shown in the rejection above, discloses the limitations of claim 1. Kim further teaches:
The driver assistance system according to claim 1, wherein the controller determines the risk for the object by dividing with respect to a left- side risk and a right-side risk of the vehicle based on the location information of the object., (“the controller 50 determines whether there is the collision possibility with the obstacles on the driving path based on the own vehicle driving path and the distance from the obstacles (S1313). For example, when the vehicles are positioned at the left and right of the driving road, respectively, the controller 50 determines whether there is the collision possibility with two vehicles.” (Kim: Col. 7 – lines 10-16, FIG. 1, 4))
Regarding claim 3:
Kim in view of Suzuki, as shown in the rejection above, discloses the limitations of claim 2. Kim further teaches:
The driver assistance system according to claim 2, wherein the controller determines the deflected driving position of the vehicle, (“The controller 50 estimates (i.e., predicts) the driving path of the vehicle based on the vehicle information (e.g., state information) acquired by the vehicle sensor 14” (Kim: Col. 5 – lines 31-33, FIG. 1))
[…] based on the left- side risk and right-side risk of the vehicle., (“when the vehicles are positioned at the left and right of the driving road, respectively, the controller 50 determines whether there is the collision possibility with two vehicles.” (Kim: Col. 7 – lines 13-16, FIG. 1, 4))
Kim does not teach but Suzuki
[…] to be deflected in the right lane or in the left lane within the driving lane […], (“The controller 50 calculates a risk parameter of the own vehicle for each obstacle (a physical quantity representing the degree of approach of the own vehicle to the obstacle) based on the detected obstacle situation. As will be described later, the controller 50 controls the vehicle in the left-right direction (control of the steering reaction force or the turning angle) and the control in the vertical direction (control of the suspension length of the active suspension) according to the risk parameter.” (Suzuki: Description – 16th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kim with these above aforementioned teachings from Suzuki in order to create a safer driver assistance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kim’s driver assistance apparatus and method for operating the same with Suzuki’s driving operation assisting device and method for vehicle in order to “more properly assist a driver in driving operation of a vehicle” (Suzuki: Abstract – 1st line), maintaining a lane rather than switching lanes and, consequently, avoiding objects in the left and right side of the vehicle and the risk of a possible collision. Doing so creates a safer and user-friendly system that is able to “assist the driver in driving the vehicle more appropriately.” (Suzuki: Description – 4th line)
Regarding claim 4:
Kim in view of Suzuki, as shown in the rejection above, discloses the limitations of claim 1. Kim does not teach but Suzuki teaches:
The driver assistance system according to claim 1, wherein the controller determines the risk for the object by determining a time to collision with the object based on the location information of the object and behavior information of the vehicle., (“based on the images detected by the cameras 9F, 9R, 9SR, 9SL, the type of obstacle existing around the host vehicle, that is, the obstacle is a four-wheeled vehicle, a two-wheeled vehicle, a pedestrian, or others (falling objects, etc.) Recognize whether At this time, the controller 50 can recognize a four-wheeled vehicle, a two-wheeled vehicle, a person, etc. by matching the shape of the sample memorize | stored beforehand with the shape of the image | photographed obstacle, for example.” (Suzuki: Description – 33rd paragraph) Suzuki then mentions the ability of the controller to calculate the time to collision with an obstacle based on the object information and location information of the host vehicle and states “Next, the controller 50 calculates a margin time TTC (Time To Collision) for each obstacle recognized in step S2 for each obstacle (step S3). The margin time TTCk for the obstacle k can be obtained by the following equation (1). TTCk = (Dk−σ (Dk)) / (Vrk + σ (Vrk)) (1) Here, Dk: relative distance from the host vehicle to the obstacle k, Vrk: relative speed of the obstacle k with respect to the host vehicle, σ (Dk): variation in relative distance, σ (Vrk): variation in relative speed, respectively Show. Relative distance and relative speed variations σ (Dk), σ (Vrk) are sensors that recognize obstacle k in consideration of the degree of influence in the event of uncertainties in the detector and unforeseen circumstances. And the type of the recognized obstacle k.” (Suzuki: Description – 35th paragraph) Examiner Note: As the Time to Collision Equation mentions a relative speed and relative distance of the host vehicle to the obstacle, the examiner is interpreting the controller to be able to determine the time to collision based on behavioral and location information of the vehicle and object.)
Kim with these above aforementioned teachings from Suzuki in order to create a safer driver assistance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kim’s driver assistance apparatus and method for operating the same with Suzuki’s driving operation assisting device and method for vehicle in order to “more properly assist a driver in driving operation of a vehicle” (Suzuki: Abstract – 1st line), maintaining a lane rather than switching lanes and, consequently, avoiding objects in the left and right side of the vehicle and the risk of a possible collision. Doing so creates a safer and user-friendly system that is able to “assist the driver in driving the vehicle more appropriately.” (Suzuki: Description – 4th line)
Regarding claim 6:
Kim in view of Suzuki, as shown in the rejection above, discloses the limitations of claim 1. Kim further teaches:
The driver assistance system according to claim 1, wherein the controller controls a steering system provided in the vehicle such that the vehicle moves to the determined driving position of the vehicle., (“The controller 50 generates the driver assistance information (e.g., steering angle, braking torque, and the like) which may control at least one of the steering and braking depending on whether the vehicle is driven and transmits the generated driver assistance information to the steering control apparatus 20 and the braking control apparatus 30. The steering control apparatus 20 and the braking control apparatus 30 control the steering and braking of the vehicle depending on the driving assistance information. That is, the controller 50 controls a 
Regarding claim 8:
Kim teaches:
The control method of the driver assistance system includes, (“An advanced driver assistance system (ADAS)” (Kim: Col. 1 – line 23))
a camera configured to be installed on the vehicle to have a field of view and obtain image data,, (“The camera 11 is equipped at any one of a front, a rear, and sides of a vehicle to photograph images around the vehicle. The camera 11 may be implemented as an omni-directional camera, a charge-coupled device (CCD) camera, a complementary metal-oxide semiconductor (CMOS) camera. The camera 11 may include an image processor which performs image processing, such as noise removal, color reproduction, image quality and Chroma control, and file compression, on images acquired by the image sensor.” (Kim: Col. 4 – lines 43-51, FIG. 1))
a radar configured to be installed on the vehicle to have a field of view outside and obtain radar data,, (“The sensor module 10 is configured to include at least two different sensors which are equipped in a vehicle. The sensor module 10 includes a camera 11, a radar 12,” (Kim: Col. 4 – lines 37-39, FIG. 1) Kim goes on to describe how the radar is able to perform operations including distant measurements (Interpreted by the examiner as able to obtain data
and a controller configured to include a processor to process the image data obtained by the camera and the radar data obtained by the radar data, the method comprising: obtaining the image data by the camera; obtaining the radar data by the radar, (“The term “controller” may refer to a hardware device that includes a memory and a processor.” (Kim: Col. 4 – lines 19-20, FIG. 1) Kim further describes the role of the controller and states “a controller configured to determine a driving mode based on data measured by the sensor module,” (Kim: Col. 2 – lines 49-51, FIG. 1). Finally, Kim describes the components of the sensor module and states “The sensor module may include a camera, a radar,” (Kim: Col. 2 – lines 56, FIG. 1) Examiner Note: The examiner is interpreting the radar data to be obtained by the radar and not the radar data itself. The applicant should consider rephrasing the claim limitation.)
identifying an object based on at least one of the image data and the radar data;, (“The controller 50 determines the vehicle speed using the vehicle sensor 14 and recognizes the pedestrian density and the surrounding environment (e.g., outer wall, guard rail, vehicle, and the like) using the camera 11 and the radar 12.” (Kim: Cols. 5-6 – lines 65-2, FIG. 1))
determining a risk for the object by determining a collision possibility with the identified object;, (“the controller 50 measures the position of the pedestrian on the vehicle driving path based on the information acquired by the camera 11 and the ultrasonic sensor 13 when the driving mode is the pedestrian protection mode to determine whether there is a collision possibility between the vehicle and the pedestrian (i.e., whether the vehicle will potentially collide with the pedestrian).” (Kim: Col. 5 – lines 41-47, FIG. 1))
Kim does not teach but Suzuki teaches:
and determining a deflected driving position of the vehicle within a driving lane, (“the controller 50 calculates the virtual road surface inclination angle θ 1 regarding the left and right lane markers of the lane in which the host vehicle is traveling (step S101). Here, the controller 50, the camera 9F, 9R, 9SR, based on the image taken by 9SL, detects the distance Y between the vehicle and the right and left lane markers, depending on the detected distance Y, the steering reaction force T R Set. Figure 7 is a diagram showing the relationship between the distance to the lane marker steering reaction force T R. As shown in FIG. 7, the steering reaction force T R is (among distances between the lane marker of the left and right shall select whichever smaller.) The distance between the vehicle and lane marker increases as decreases. And it becomes the characteristic which is saturated with the upper limit set about steering reaction force. The controller 50, based on the steering reaction force T R set from the distance between the lane marker and calculates the virtual road surface slope angle” (Suzuki: Description – 42nd and 43rd paragraphs) Examiner Note: The examiner is interpreting the controller to be able to determine a deflected diving position of the vehicle within the driving lane based on its ability to detect the distance between the vehicle and the right and left lane markers.)
based on the risk for the object., (“according to the risk parameter.” (Suzuki: Description – 16th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kim with these above aforementioned teachings from Suzuki in order to create a safer driver assistance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kim’s driver assistance apparatus and method for operating the same with Suzuki’s driving operation assisting device and method for vehicle in order to “more properly assist a driver in driving operation of a vehicle” (Suzuki: Abstract – 1st line), maintaining a lane rather than switching lanes and, consequently, avoiding objects in the left and right side of the vehicle and the risk of a possible collision. Doing so creates a safer and user-friendly system that is able to “assist the driver in driving the vehicle more appropriately.” (Suzuki: Description – 4th line)
Regarding claim 9:
Kim in view of Suzuki, as shown in the rejection above, discloses the limitations of claim 8. Kim further teaches:
The method according to claim 8, wherein determining the risk for the object further comprises determining the risk for the object by dividing with respect to a left- side risk and a right-side risk of the vehicle based on the location information of the object., (“the controller 50 determines whether there is the collision possibility with the obstacles on the driving path based on the own vehicle driving path and the distance from the obstacles (S1313). For example, when the vehicles are positioned at the left and right of the driving road, respectively, the controller 50 determines whether there is the collision possibility with two vehicles.” (Kim: Col. 7 – lines 10-16, FIG. 1, 4))
Regarding claim 10:
Kim in view of Suzuki, as shown in the rejection above, discloses the limitations of claim 9. Kim further teaches:
The method according to claim 9, wherein determining the deflected driving position of the vehicle further comprises determining the driving position of the vehicle, (“The controller 50 estimates (i.e., predicts) the driving path of the vehicle based 
[…] based on the left- side risk and right-side risk of the vehicle., (“when the vehicles are positioned at the left and right of the driving road, respectively, the controller 50 determines whether there is the collision possibility with two vehicles.” (Kim: Col. 7 – lines 13-16, FIG. 1, 4))
Kim does not teach but Suzuki teaches:
[…] to be deflected in the right lane or in the left lane within the driving lane […], (“The controller 50 calculates a risk parameter of the own vehicle for each obstacle (a physical quantity representing the degree of approach of the own vehicle to the obstacle) based on the detected obstacle situation. As will be described later, the controller 50 controls the vehicle in the left-right direction (control of the steering reaction force or the turning angle) and the control in the vertical direction (control of the suspension length of the active suspension) according to the risk parameter.” (Suzuki: Description – 16th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kim with these above aforementioned teachings from Suzuki in order to create a safer driver assistance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kim’s driver assistance apparatus and method for operating the same with Suzuki’s driving operation assisting device and method for vehicle in order to “more properly assist a driver in driving operation of a vehicle” (Suzuki: Abstract – 1st line), maintaining a lane rather than switching lanes and, consequently, avoiding objects in the left and right side of the vehicle and 
Regarding claim 11:
Kim in view of Suzuki, as shown in the rejection above, discloses the limitations of claim 8. Kim does not teach but Suzuki teaches:
The method according to claim 8, wherein determining the risk for the object comprises determining the risk for the object by determining a time to collision with the object based on the location information of the object and behavior information of the vehicle., (“based on the images detected by the cameras 9F, 9R, 9SR, 9SL, the type of obstacle existing around the host vehicle, that is, the obstacle is a four-wheeled vehicle, a two-wheeled vehicle, a pedestrian, or others (falling objects, etc.) Recognize whether At this time, the controller 50 can recognize a four-wheeled vehicle, a two-wheeled vehicle, a person, etc. by matching the shape of the sample memorize | stored beforehand with the shape of the image | photographed obstacle, for example.” (Suzuki: Description – 33rd paragraph) Suzuki then mentions the ability of the controller to calculate the time to collision with an obstacle based on the object information and location information of the host vehicle and states “Next, the controller 50 calculates a margin time TTC (Time To Collision) for each obstacle recognized in step S2 for each obstacle (step S3). The margin time TTCk for the obstacle k can be obtained by the following equation (1). TTCk = (Dk−σ (Dk)) / (Vrk + σ (Vrk)) (1) Here, Dk: relative distance from the host vehicle to the obstacle k, Vrk: relative speed of the obstacle k with respect to the host vehicle, σ (Dk): variation in relative distance, σ (Vrk): variation in relative speed, respectively Show. Relative distance and relative speed variations σ (Dk), Examiner Note: As the Time to Collision Equation mentions a relative speed and relative distance of the host vehicle to the obstacle, the examiner is interpreting the controller to be able to determine the time to collision based on behavioral and location information of the vehicle and object.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kim with these above aforementioned teachings from Suzuki in order to create a safer driver assistance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kim’s driver assistance apparatus and method for operating the same with Suzuki’s driving operation assisting device and method for vehicle in order to “more properly assist a driver in driving operation of a vehicle” (Suzuki: Abstract – 1st line), maintaining a lane rather than switching lanes and, consequently, avoiding objects in the left and right side of the vehicle and the risk of a possible collision. Doing so creates a safer and user-friendly system that is able to “assist the driver in driving the vehicle more appropriately.” (Suzuki: Description – 4th line)
Regarding claim 13:
Kim in view of Suzuki, as shown in the rejection above, discloses the limitations of claim 8. Kim further teaches:
The method according to claim 8 further comprising: controlling a steering system provided in the vehicle such that the vehicle moves to the determined driving position of the vehicle., (“The controller 50 generates the driver assistance information 
Regarding claim 15:
Kim teaches:
A driver assistance system (DAS) comprising:, (“An advanced driver assistance system (ADAS)” (Kim: Col. 1 – lines 23))
a camera configured to be installed on the vehicle to have a field of view and obtain image data;, (“The camera 11 is equipped at any one of a front, a rear, and sides of a vehicle to photograph images around the vehicle. The camera 11 may be implemented as an omni-directional camera, a charge-coupled device (CCD) camera, a complementary metal-oxide semiconductor (CMOS) camera. The camera 11 may include an image processor which performs image processing, such as noise removal, color reproduction, image quality and Chroma control, and file compression, on images acquired by the image sensor.” (Kim: Col. 4 – lines 43-51, FIG. 1))
a radar configured to be installed on the vehicle to have a field of view outside and obtain radar data;, (“The sensor module 10 is configured to include at least two different sensors which are equipped in a vehicle. The sensor module 10 includes a 
at least one processor configured to be electrically connected to the camera and the radar; at least one memory configured to be electrically connected to the processor;, (“The term “controller” may refer to a hardware device that includes a memory and a processor.” (Kim: Col. 4 – lines 19-20, FIG. 1) Kim further describes the role of the controller and states “a controller configured to determine a driving mode based on data measured by the sensor module,” (Kim: Col. 2 – lines 49-51, FIG. 1). Finally, Kim describes the components of the sensor module and states “The sensor module may include a camera, a radar,” (Kim: Col. 2 – lines 56, FIG. 1) Examiner Note: Based on the fact that controller includes a memory and processor and is able to receive data from the sensor module, which includes the camera and radar, the examiner is interpreting the memory and processor to be electronically connected to the controller, which in turn is electronically connected to the camera and radar in order to obtain data.)
wherein the memory stores at least one instructions being set to process the image data and the radar data,, (“The memory is configured to store program instructions, and the processor is specifically programmed to execute the program instructions to perform one or more processes” (Kim: Col. 4 – lines 21-23, FIG. 1) Kim further describes the role of the memory in storing data measured by the sensor module and states “The memory 40 may store programs for executing the controller 50 and may Examiner Note: As the memory stores program instructions and data measured by the sensor module, the examiner is interpreting the memory to be able to process the image and radar data directly from the sensor module (which includes the camera and radar).)
identify an object based on at least one of the image data and the radar data,, (“The memory 40 may store programs for executing the controller 50 and may temporarily store data measured by the sensor module 10.” (Kim: Col. 4 – lines 65-67, FIG. 1) Kim further states that the controller that includes the memory “recognizes the pedestrian density and the surrounding environment (e.g., outer wall, guard rail, vehicle, and the like) using the camera 11 and the radar 12.” (Kim: Cols. 5-6 – lines 67-2, FIG. 1))
determine a risk for the object by determining collision possibility with the identified object,, (“to determine whether there is a collision possibility between the vehicle and the pedestrian (i.e., whether the vehicle will potentially collide with the pedestrian).” (Kim: Col. 5 – lines 45-47))
by the at least one processor., (“a processor.” (Kim: Col. 4 – line 20, FIG. 1))
Kim does not teach but Suzuki teaches:
and determines a deflected driving position of the vehicle within a driving lane, (“the controller 50 calculates the virtual road surface inclination angle θ 1 regarding the left and right lane markers of the lane in which the host vehicle is traveling (step S101). Here, the controller 50, the camera 9F, 9R, 9SR, based on the image taken by 9SL, detects the distance Y between the vehicle and the right and left lane markers, depending on the detected distance Y, the steering reaction force T R Set. Figure 7 is a diagram Examiner Note: The examiner is interpreting the controller to be able to determine a deflected diving position of the vehicle within the driving lane based on its ability to detect the distance between the vehicle and the right and left lane markers.)
based on the risk for the object, (“according to the risk parameter.” (Suzuki: Description – 16th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kim with these above aforementioned teachings from Suzuki in order to create a safer driver assistance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kim’s driver assistance apparatus and method for operating the same with Suzuki’s
Regarding claim 16:
Kim in view of Suzuki, as shown in the rejection above, discloses the limitations of claim 15. Kim further teaches:
The driver assistance system according to claim 15, wherein the memory stores at least one instructions being set to determine the risk for the object, (“The memory is configured to store program instructions, and the processor is specifically programmed to execute the program instructions to perform one or more processes” (Kim: Col. 4 – lines 21-23, FIG. 1) Kim then includes assessing a risk possibility between the vehicle and the object by stating “to determine whether there is a collision possibility between the vehicle and the pedestrian (i.e., whether the vehicle will potentially collide with the pedestrian).” (Kim: Col. 5 – lines 41-47, FIG. 1))
[…] by dividing with respect to a left- side risk and a right-side risk of the vehicle based on the location information of the object., (“the controller 50 determines whether there is the collision possibility with the obstacles on the driving path based on the own vehicle driving path and the distance from the obstacles (S1313). For example, when the vehicles are positioned at the left and right of the driving road, respectively, the controller 50 determines whether there is the collision possibility with two vehicles.” (Kim: Col. 7 – lines 10-16, FIG. 1, 4))
Regarding claim 17:
Kim in view of Suzuki, as shown in the rejection above, discloses the limitations of claim 16. Kim further teaches:
The driver assistance system according to claim 16, wherein the memory stores at least one instructions, (“The memory is configured to store program instructions, and 
[…] being set to determine the driving position of the vehicle […], (“estimates (i.e., predicts) the driving path of the vehicle based on the vehicle information (e.g., state information) acquired by the vehicle sensor 14” (Kim: Col. 5 – lines 31-33, FIG. 1))
[…] based on the left- side risk and right-side risk of the vehicle., (“when the vehicles are positioned at the left and right of the driving road, respectively, the controller 50 determines whether there is the collision possibility with two vehicles.” (Kim: Col. 7 – lines 13-16, FIG. 1, 4))
Kim does not teach but Suzuki teaches:
[…] to be deflected in the right lane or in the left lane within the driving lane […], (“The controller 50 calculates a risk parameter of the own vehicle for each obstacle (a physical quantity representing the degree of approach of the own vehicle to the obstacle) based on the detected obstacle situation. As will be described later, the controller 50 controls the vehicle in the left-right direction (control of the steering reaction force or the turning angle) and the control in the vertical direction (control of the suspension length of the active suspension) according to the risk parameter.” (Suzuki: Description – 16th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kim with these above aforementioned teachings from Suzuki in order to create a safer driver assistance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kim’s driver assistance apparatus and method for operating the same with Suzuki’s driving 
Regarding claim 18:
Kim in view of Suzuki, as shown in the rejection above, discloses the limitations of claim 15. Kim further teaches:
The driver assistance system according to claim 15, wherein the memory stores at least one instructions being set to determine the risk for the object, (“The memory is configured to store program instructions, and the processor is specifically programmed to execute the program instructions to perform one or more processes” (Kim: Col. 4 – lines 21-23, FIG. 1) Kim then includes assessing a risk possibility between the vehicle and the object by stating “to determine whether there is a collision possibility between the vehicle and the pedestrian (i.e., whether the vehicle will potentially collide with the pedestrian).” (Kim: Col. 5 – lines 41-47, FIG. 1))
Kim does not teach but Suzuki teaches:
[…] by determining a time to collision with the object based on the location information of the object and behavior information of the vehicle., (“based on the images detected by the cameras 9F, 9R, 9SR, 9SL, the type of obstacle existing around the host vehicle, that is, the obstacle is a four-wheeled vehicle, a two-wheeled vehicle, a pedestrian, or others (falling objects, etc.) Recognize whether At this time, the controller 50 can recognize a four-wheeled vehicle, a two-wheeled vehicle, a person, etc. by Suzuki then mentions the ability of the controller to calculate the time to collision with an obstacle based on the object information and location information of the host vehicle and states “Next, the controller 50 calculates a margin time TTC (Time To Collision) for each obstacle recognized in step S2 for each obstacle (step S3). The margin time TTCk for the obstacle k can be obtained by the following equation (1). TTCk = (Dk−σ (Dk)) / (Vrk + σ (Vrk)) (1) Here, Dk: relative distance from the host vehicle to the obstacle k, Vrk: relative speed of the obstacle k with respect to the host vehicle, σ (Dk): variation in relative distance, σ (Vrk): variation in relative speed, respectively Show. Relative distance and relative speed variations σ (Dk), σ (Vrk) are sensors that recognize obstacle k in consideration of the degree of influence in the event of uncertainties in the detector and unforeseen circumstances. And the type of the recognized obstacle k.” (Suzuki: Description – 35th paragraph) Examiner Note: As the Time to Collision Equation mentions a relative speed and relative distance of the host vehicle to the obstacle, the examiner is interpreting the controller to be able to determine the time to collision based on behavioral and location information of the vehicle and object.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kim with these above aforementioned teachings from Suzuki in order to create a safer driver assistance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kim’s driver assistance apparatus and method for operating the same with Suzuki’s driving operation assisting device and method for vehicle in order to “more properly assist a driver in 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pat No. 9,731,717) in view of Suzuki (JP 2011046344 A) in further view of Dariush (WO 2014164327 A1).

Regarding claim 5:
Kim in view of Suzuki, as shown in the rejection above, discloses the limitations of claim 4. Kim does not teach but Dariush teaches:
The driver assistance system according to claim 4, wherein the controller determines the risk for the object by applying weights according to the type of the object., (“A driver assistance system takes as input a number of different types of vehicle environment inputs including positions of hazards such as a road boundary, lane boundaries, and objects in the vehicle's environment. The driver assistance uses the inputs to determining a lane change risk function based on the lane boundary position, a road boundary risk function based on the road boundary position, and a collision risk function based on the object position. The risk functions quantifying the risk posed to the vehicle by the detected hazards. Based on the risk functions, the driver assistance controls an actuator of the vehicle. This may include control of actuators such as the steering wheel, brake system, and gas, as well as audio and visual display and warning systems.” Dariush then indicates the detection of objects based on their respective type and shape and states “the shape information may be correlated with information stored in the knowledge base 204 to identify the type of object 120 is being sensed (e.g., pedestrian, vehicle, tree, bicycle, large truck, small truck etc.).” (Dariush: Detailed Description – 19th paragraph, FIG. 1, 2) Finally, Dariush mentions weighting factors based on the object detected and states “a positive definite hazard weight (or weighting) matrix that provides another set of constraints on the motion of the vehicle in addition to the vehicle's destination position (and associated velocity). The weight matrix i has elements that are based on the numerical risk associated with detected hazards as described below. Generally, the hazard weight matrix W slows and/or stops vehicle motion towards detected hazards, where the amount of the slowing/stoppage is based on the numerical risk posed by the hazard.” (Dariush: Detailed Description – 36th paragraph) Examiner Note: The examiner is interpreting the controller to apply weights as in applying weighting factors based on the type of object detected in order to assess a risk parameter.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kim with these above aforementioned teachings from Dariush in order to create an effective and user-friendly driver assistance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kim’s driver assistance apparatus and method for operating the same with Dariush’s real time risk assessments using risk functions as “the addition of new driver assistance features adds complexity to the operation of the vehicle.” (Dariush: Background – 2nd paragraph) Combining both Kim and Dariush would “determine a collision risk function based on the 
Regarding claim 12:
Kim in view of Suzuki, as shown in the rejection above, discloses the limitations of claim 8. Kim does not teach but Dariush teaches:
The method according to claim 8, wherein determining the risk for the object further comprises determining the risk for the object by applying weights according to the type of the object., (“A driver assistance system takes as input a number of different types of vehicle environment inputs including positions of hazards such as a road boundary, lane boundaries, and objects in the vehicle's environment. The driver assistance uses the inputs to determining a lane change risk function based on the lane boundary position, a road boundary risk function based on the road boundary position, and a collision risk function based on the object position. The risk functions quantifying the risk posed to the vehicle by the detected hazards. Based on the risk functions, the driver assistance controls an actuator of the vehicle. This may include control of actuators such as the steering wheel, brake system, and gas, as well as audio and visual display and warning systems.” (Dariush: Summary – 2nd paragraph) Dariush then indicates the detection of objects based on their respective type and shape and states “the shape information may be correlated with information stored in the knowledge base 204 to identify the type of object 120 is being sensed (e.g., pedestrian, vehicle, tree, bicycle, large truck, small truck etc.).” (Dariush: Detailed Description – 19th paragraph, FIG. 1, 2) Finally, Dariush mentions weighting factors based on the object detected and states “a Examiner Note: The examiner is interpreting the controller to apply weights as in applying weighting factors based on the type of object detected in order to assess a risk parameter.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kim with these above aforementioned teachings from Dariush in order to create an effective and user-friendly driver assistance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kim’s driver assistance apparatus and method for operating the same with Dariush’s real time risk assessments using risk functions as “the addition of new driver assistance features adds complexity to the operation of the vehicle.” (Dariush: Background – 2nd paragraph) Combining both Kim and Dariush would “determine a collision risk function based on the object position” (Dariush: Summary – 3rd paragraph) and therefore “increase the comfort and safety of vehicle occupants.” (Dariush: Background – 2nd paragraph) by avoiding probable driving collisions.

s 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pat No. 9,731,717) in view of Suzuki (JP 2011046344 A) in further view of Weidlich (DE 102010014499 A1).

Regarding claim 7:
Kim in view of Suzuki, as shown in the rejection above, discloses the limitations of claim 1. Kim does not teach but Weidlich teaches:
The driver assistance system according to claim 1, wherein the controller generates a virtual lane for moving the vehicle to the determined driving position of the vehicle., (“a virtual lane course which, so to speak, connects the currently traveled traffic lane to the corresponding traffic lane” (Weidlich: Description – 7th paragraph) Weidlich further describes the functionality of the generated virtual lane and states “All statements relating to the method according to the invention can be analogously transferred to the motor vehicle according to the invention, which in particular comprises a driver assistance system with a control unit, which can receive and evaluate the data of various other vehicle systems, in particular a navigation system, and sensors, in particular a camera or the like, to determine a virtual lane course and correspondingly drive output devices.” (Weidlich: Description – 20th paragraph) Examiner Note: The examiner is interpreting the driving interventions to be equivalent to moving the vehicle to a certain location/driving position.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kim with these above aforementioned teachings from Weidlich in order to create an efficient and safe driver assistance system. At the Kim’s driver assistance apparatus and method for operating the same with Weidlich’s method for operating a lane keeping assistance system for multi-lane turning in a motor vehicle as “the safety in the motor vehicle can be increased by the method according to the invention if the driver is given useful information about the virtual lane course and / or is otherwise assisted, for example by a warning when leaving the permitted driving lane or even a driving intervention.” (Weidlich: Description – 10th paragraph) In doing so, “collisions that may occur due to the loss of the actual traffic lane are avoided, and the driver is assisted in a useful way in a critical traffic situation” (Weidlich: Description – 10th paragraph), therefore promoting a safe and user-friendly driver assistance system able to determine a virtual lane.
Regarding claim 14:
Kim in view of Suzuki, as shown in the rejection above, discloses the limitations of claim 8. Kim does not teach but Weidlich teaches:
The method according to claim 8 further comprising: generating a virtual lane for moving the vehicle to the determined driving position of the vehicle., (“a virtual lane course which, so to speak, connects the currently traveled traffic lane to the corresponding traffic lane” (Weidlich: Description – 7th paragraph) Weidlich further describes the functionality of the generated virtual lane and states “All statements relating to the method according to the invention can be analogously transferred to the motor vehicle according to the invention, which in particular comprises a driver assistance system with a control unit, which can receive and evaluate the data of various other vehicle systems, in particular a navigation system, and sensors, in particular a camera or the like, to determine a virtual lane course and correspondingly drive output devices.” Examiner Note: The examiner is interpreting the driving interventions to be equivalent to moving the vehicle to a certain location/driving position.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kim with these above aforementioned teachings from Weidlich in order to create an efficient and safe driver assistance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kim’s driver assistance apparatus and method for operating the same with Weidlich’s method for operating a lane keeping assistance system for multi-lane turning in a motor vehicle as “the safety in the motor vehicle can be increased by the method according to the invention if the driver is given useful information about the virtual lane course and / or is otherwise assisted, for example by a warning when leaving the permitted driving lane or even a driving intervention.” (Weidlich: Description – 10th paragraph) In doing so, “collisions that may occur due to the loss of the actual traffic lane are avoided, and the driver is assisted in a useful way in a critical traffic situation” (Weidlich: Description – 10th paragraph), therefore promoting a safe and user-friendly driver assistance system able to determine a virtual lane.

Response to Arguments

Applicant’s arguments filed on December 17th, 2021 with regard to the 35 U.S.C. 103 rejection have been fully considered but are not persuasive.
With regard to the 35 U.S.C. 103 rejection, the newly added limitation is taught in either Kim and/or Suzuki as has been set forth above, contrary to the Applicant’s assertions. 
More particularly, Suzuki mentions “the controller 50 calculates the virtual road surface inclination angle θ 1 regarding the left and right lane markers of the lane in which the host vehicle is traveling (step S101). Here, the controller 50, the camera 9F, 9R, 9SR, based on the image taken by 9SL, detects the distance Y between the vehicle and the right and left lane markers, depending on the detected distance Y, the steering reaction force T R Set. Figure 7 is a diagram showing the relationship between the distance to the lane marker steering reaction force T R. As shown in FIG. 7, the steering reaction force T R is (among distances between the lane marker of the left and right shall select whichever smaller.) The distance between the vehicle and lane marker increases as decreases. And it becomes the characteristic which is saturated with the upper limit set about steering reaction force. The controller 50, based on the steering reaction force T R set from the distance between the lane marker and calculates the virtual road surface slope angle” (Suzuki: Description – 42nd and 43rd paragraphs) 
Accordingly, the controller may be interpreted to determine a deflected diving position of the vehicle within the driving lane based on its ability to detect the distance between the vehicle and the right and left lane markers. Consequently, the depiction of the steering reaction force and the determination of the difference in distance between the lane marker and vehicle in FIG. 7 of Suzuki further ascertains the fact that the controller is able to determine a deflected driving position of the vehicle within a driving lane.
Finally, Suzuki mentions “The controller 50 calculates a risk parameter of the own vehicle for each obstacle (a physical quantity representing the degree of approach of the own vehicle to the obstacle) based on the detected obstacle situation. As will be described later, the th paragraph) while Kim mentions “The controller 50 determines the vehicle speed using the vehicle sensor 14 and recognizes the pedestrian density and the surrounding environment (e.g., outer wall, guard rail, vehicle, and the like) using the camera 11 and the radar 12.” (Kim: Cols. 5-6 – lines 65-2, FIG. 1)”. 
Therefore, the combination of both Kim and Suzuki fully teaches the determination of a driving position of the vehicle within a driving lane based on the risk of the object in addition to the recited controller features of identifying an object based on at least one of the image data and the radar data, determining a risk for the object by determining a collision possibility with the identified object, and determining a deflected driving position of the vehicle within a driving lane based on the risk for the object. 

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667